DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final, first office action on the merits on patent application 16/000372, attorney docket AA8700-US. Application is assigned an effective filing date of 6/5/2018 based on PCT application PCT/US19/30837, and applicant is Intel Corp.  Applicant’s election without traverse of Invention I, claims 1-20 in the reply filed on 11/30/2021 is acknowledged. Claims 21-25 have been withdrawn from consideration. Claims 1-20 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 21-25 directed to an invention non-elected without traverse.  Accordingly, 
claims 21-25 been cancelled.

Response to Arguments
Applicant has amended claims 1, 9 and 18 to include the limitation in claim 5 that was indicated allowable, rendering claims 1-19 novel.  Applicant further amended claims 1, 9 and 18 to clarify the relationship between the conductive feature and the magnetic feature, which overcomes the drawing objection and §112 rejection, which are withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or make obvious a magnetic structure that has a rounded portion at a top surface.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Examiner, Art Unit 2893